         Case 1:20-cv-00056-DWM Document 94 Filed 08/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION



HANOVER INSURANCE GROUP,                  Case No. CV-20-56 -BLG-DWM
d/b/a HANOVER INSURANCE
COMPANY,                                  JUDGMENT IN A CIVIL CASE

   Plaintiff and Counter Defendant,

   vs.

ASPEN AMERICAN INSURANCE
  COMPANY, HENDRICKSON LAW
  FIRM, P.C.; KEVIN SWEENEY; and
  TGC, L.P., a limited partnership,

Defendants and Counter Claimants,

and

HENDRICKSON LAW FIRM, P.C.; and
  ASPEN AMERICAN INSURANCE,

   Cross-Claimants and Cross-
   Defendants,

vs.

ASPEN AMERICAN INSURANCE
COMPANY,

Cross-Defendants and Cross-Claimants.
 Case 1:20-cv-00056-DWM Document 94 Filed 08/25/21 Page 2 of 2




This action came before the Court for bench trial, hearing, or determination
on the record. A decision has been rendered.

IT IS ORDERED AND ADJUDGED that judgment is entered as stated in
the Courts Order Document E.C.F. 93.

Dated this 25th day of August, 2021.

                         TYLER P. GILMAN, CLERK

                         By: /s/ E.Hamnes
                         E.Hamnes , Deputy Clerk
